Citation Nr: 1709517	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  13-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to specially adapted housing (SAH).

2. Entitlement to a special home adaptation grant (SHA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to April 1985 and from November 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In his substantive appeal the Veteran indicated that he desired a videoconference hearing before a Veterans Law Judge.  The Veteran was scheduled for such a hearing in August 2016, but he failed to report.  The hearing request is deemed withdrawn because he failed to report for this hearing, and no request for postponement has been received. See 38 C.F.R. §§ 20.703, 20.704 (2016).

The Board notes that the Veteran's VBMS file contains a February 2015 notice of disagreement (NOD) wherein the Veteran expressed his disagreement with a December 2014 decision that terminated his VA vocational rehabilitation training. The electronic claims file currently before the Board does not include a Statement of the Case on this matter.  Vocational rehabilitation benefits are separate and distinct from VA disability benefits and all evidence pertaining to claims for such, to include any adjudicatory documents, are kept in a separate claims folder and are not generally made part of a claimant's electronic claims file.  In light of this, and further considering the relatively recent submission of the NOD, the Board does not find that a remand is the proper course of action at this juncture. See, e.g., Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Rather, the matter is referred to the AOJ to ensure that the Veteran's NOD is acted upon by the appropriate division.  The Veteran and/or his representative is also free to contact the Vocational Rehabilitation & Employment Division (VR&E) of the VARO where he filed for vocational rehabilitation benefits and request an update regarding the status of his claim.

Finally, of record in the Veteran's electronic claims folder (VBMS) is a May 2012 VA Form 9, which was timely filed in response to an April 2014 Statement of the Case that addressed the basic eligibility for Dependents' Educational Assistance (DEA) benefits (to include the preliminary question of whether the appellant should be recognized as the Veteran's spouse).  The Form 9 noted that the appellant requested a Board hearing in association with this contested claim.  VACOLS indicates that the documents relating to the DEA claim (i.e.,. the education file) are contained in a separate physical paper file that has been sent to RO in Waco in order to schedule the requested Board hearing and conduct other development.  VACOLS does not indicate that this claim has been certified to the Board.  Certification of issues on appeal by the AOJ is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals. See 38 C.F.R. § 19.35 (2016).  As the AOJ appears to still be taking action on this issue, the Board will not accept jurisdiction over such at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1. The Veteran's permanent and total service connected disabilities of the bilateral ankles are reasonably shown to result in the functional loss of use of both lower extremities so as to preclude locomotion without the aid of bilateral ankle braces. 

2. The instant Board decision is awarding the Veteran entitlement to specially adapted housing, which precludes him from a separate award of a special home adaptation grant.


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing have been met. 38 U.S.C.A. § 2101 (West 2015); 38 C.F.R. §§ 3.809.  

2. The criteria for a special home adaptation grant have not been met. 38 U.S.C.A. §§ 2101 (b), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. SHA/SAH - Applicable Law and Regulations 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101; 38 C.F.R. § 3.809 (a), (b). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809 (c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350 (a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve. See also 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance. The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101 (a); and is entitled to compensation for permanent and total disability which must (1) include the anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b).

A. Specially Adapted Housing - Factual Background

The Veteran seeks entitlement to special adaptive housing to assist with his locomotion, such as through installation of non-slip flooring and other adaptive devices.  The basis of this claim is asserted functional loss of use of both feet.

The Veteran's service-connected disabilities include osteoarthritis of the right ankle, rated as 40 percent disabling, and traumatic arthritis of the left ankle, rated as 30 percent disabling.  He has a combined disability rating of 60 percent and has been granted a total disability rating based on individual unemployability due to the service-connected ankle disabilities (TDIU).  

Historically, VA examinations showed complaints of bilateral ankle giving way resulting in frequent falls; moderate to severe pain; daily flare-ups; swelling; giving way when walking; and locking when getting up from standing position.  Objectively, there was evidence of laxity, fatigability, and lack of endurance in both ankles.  He wore an ankle brace, bilaterally.  Private treatment records likewise demonstrated complaints bilateral ankle pain and "progressive loss of use of both feet," which affected his ability to walk, run, or any activities involving fast locomotion. See Private Treatment Report from Dr. J.J.P. 

In his Notice of Disagreement, the Veteran reported that he had been using prosthetic devices on both ankles for the last 10 years to aid in ambulation due to instability.  He noted that he was in receipt of yearly clothing allowances as a result. 

In his VA Form 9, the Veteran again reported that his bilateral ankle disability required the use of two rigid Ankle Braces to aid in ambulation, especially over uneven surfaces.  He stated that he wished to replace his current carpet with a solid surface to prevent falling/tripping. 

Recent VA treatment records show that the Veteran wore ankle braces, bilaterally, for ankle pain and instability; medications included Naproxen for swelling and Oxycodone for pain.  

A December 2013 VA treatment note reflected that the Veteran's ankles were "very edematous" following prolonged walking and that he was unable to ambulate without his ankle braces.  Pain was an 8 to 10 out of 10 on the pain scale. 

In a March 2014 VA Primary Care note, the Veteran's physician stated that he now had permanent ankle braces and needed solid flooring in the home due to unstable ankle structure.  

Analysis 

After considering all of the evidence set forth above, the Board finds that the evidence is at least in equipoise with respect to whether the service-connected ankle disabilities result in functional loss of use of both feet/lower extremities.  

In this regard, the evidence unequivocally demonstrates that the Veteran's bilateral ankle arthritis renders him unsteady on his feet when he ambulates and that he requires the regular and constant use of bilateral ankle braces for locomotion.  There is also evidence suggestive of progressive loss of use of feet due to ankle pain (See statement from Dr. J.J.P.) and unstable ankle structure.  Moreover, his VA physician has expressly stated that the Veteran should be provided with home modifications, including solid/non-slip flooring, due to bilateral ankle instability.  

The Board notes that the applicable regulations and case law, particularly Tucker, the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device.  When viewed from this perspective, the Veteran's minimal ability to walk and his unsteadiness and instability without rigid ankle braces clearly is no better than what would be experienced with suitable prosthetics.  As such, the criteria for functional loss of use of both lower extremities due to the service-connected bilateral ankle disabilities have been met and entitlement to approval for specially adapted housing has been demonstrated.

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to broadly interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.

Accordingly, resolving doubt in the Veteran's favor, the Board finds that the combined effects of service-connected disabilities have resulted in the equivalent of permanent loss of use of both feet. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The Veteran is therefore entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and the benefit should be granted. 38 C.F.R. §§ 3.809 (a), (b). 

B. Special Home Adaptation Grant

Because the Veteran is being awarded entitlement to specially adapted housing, the controlling regulations preclude him from additionally receiving a special home adaptation grant. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a.  Additionally, there is no indication or specific allegation of record that the Veteran meets the specific disability criteria for this award.  Consequently, entitlement to a special home adaptation grant must be denied as a matter of law. Id. See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts. See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error. 


ORDER


Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


